Judgment unanimously reversed on the law and petition dismissed. Memorandum: The denial of bail in this case was based upon a determination that there was a high risk that relator would flee if released on bail. This determination was reached after consideration of the nature of the offense, probability of conviction, severity of the sentence which may be imposed and absence of concrete ties to the community, which were relevant criteria in assessing risk of flight (see, People ex rel. Parone v Phimister, 29 NY2d 580, 581). The denial of bail is supported by the record and thus *516was a proper exercise of discretion beyond correction in habeas corpus (People ex rel. Parker v Hasenauer, 62 NY2d 777, 778-779). The facts that relator surrendered for arraignment and had previously appeared in court on a prior conviction did not render denial of bail constitutionally unwarranted. (Appeal from judgment of Supreme Court, Erie County, Mintz, J. —habeas corpus.) Present—Doerr, J. P., Denman, Boomer, Balio and Davis, JJ. (Order entered Aug. 21,1987.)